Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered on October 19, 1988, convicting defendant, upon a plea of guilty, of manslaughter in the first degree and criminal use of a firearm in the first degree and sentencing defendant to concurrent indeterminate terms of imprisonment of 5⅓ to 16 years for the first count and 8 to 16 years for the second count, with both sentences to run concurrent with a 2-to-6-year sentence under a separate indictment, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Kupferman, J. P., Ellerin, Wallach, Smith and Rubin, JJ.